Exhibit 10.1
 






Dated September 12, 2011










VIV S.r.l.






DGT Holdings Corp.









--------------------------------------------------------------------------------




VILLA SISTEMI MEDICALI S.p.A.
SHARE PURCHASE AGREEMENT





--------------------------------------------------------------------------------








 
 

--------------------------------------------------------------------------------

 


THIS SHARE PURCHASE AGREEMENT


is made


BETWEEN


VIV s.r.l., a limited liability company incorporated under the Italian law,
whose registered office is at Viale Filippetti 26, 20122 Milan, Italy,
registered in the Company Register (Registro delle Imprese) of Milan under no.
07509890963, represented by its Sole Director, Roberto Daglio (“VIV” or “Buyer”)
- on one side -


and




DGT Holdings Corp., a stock company incorporated under the laws of New York,
United States of America, whose registered office is at 100 Pine Aire Drive Bay
Shore NY 11706 USA, represented by Mr. John Joseph Quicke, duly empowered
pursuant to resolution of the board of directors, copy of which is attached
hereto as Schedule 0.1 (“DGTH” or “Seller”)
- on the other side -
 
 
2

--------------------------------------------------------------------------------

 
 
Index


1.
DEFINITIONS
- 6 -
2.
PURCHASE AND SALE OF THE SHARES
- 12 -
3.
PURCHASE PRICE
- 12 -
4.
CLOSING FULFILLMENTS
- 13 -
5.
CLOSING
- 14 -
6.
REPRESENTATIONS AND WARRANTIES OF SELLER
- 15 -
6.1
Title to Shares
- 15 -
6.2
Power and Authority
- 15 -
6.3
Incorporation
- 15 -
6.4
Capitalization
- 15 -
6.5
Organizational Documents
- 16 -
6.6
No conflict
- 16 -
6.7
Financial Statements
- 16 -
6.8
Absence of Undisclosed Liabilities
- 16 -
6.9
Property
- 17 -
6.10
Accounts Receivable
- 18 -
6.11
Inventory
- 18 -
6.12
Tax Matters
- 18 -
6.13
Intellectual Property Rights
- 19 -
6.14
Contracts
- 20 -
6.15
Litigation
- 21 -
6.16
Insurance
- 21 -
6.17
Compliance with Laws; Governmental Authorizations and Governmental Orders
- 21 -
6.18
Environmental Matters
- 21 -
6.19.
Employees/Consultants/Agents
- 23 -
6.20.
Customers
- 24 -
6.21.
Tenders
- 25 -
6.22.
Product Liability
- 25 -
6.23.
Guarantees
- 25 -
6.24.
Banks/Loans/Financing
- 25 -
6.25.
Inter-company Contracts
- 25 -

 
 
3

--------------------------------------------------------------------------------

 
 
6.26
No other Representations and Warranties
- 26 -
7.
REPRESENTATIONS AND WARRANTIES OF BUYER
- 26 -
8.
INDEMNIFICATION
- 29 -
9.
INTERIM PERIOD
- 33 -
10.
CONDITIONS TO CLOSING
- 36 -
11.
TERMINATION
- 38 -
12.
WITHDRAWAL
- 39 -
13.
GO SHOP
- 40 -
14.
BREAK-UP FEE
- 41 -
15.
NON COMPETE
- 42 -
16.
CONFIDENTIALITY
- 42 -
17.
OTHER UNDERTAKINGS
- 44 -
17.1.
Litigation support
- 44 -
17.2.
Non-disparagement
- 44 -
18.
MISCELLANEOUS PROVISIONS
- 44 -
18.1.
Press Releases and Announcements
- 44 -
18.2.
Expenses
- 44 -
18.3.
Amendment and waiver
- 45 -
18.4.
Notices
- 45 -
18.5.
Assignment
- 46 -
18.6.
No third-party beneficiaries
- 46 -
18.7.
Severability
- 46 -
18.8.
Complete agreement
- 47 -
18.9.
Schedules
- 47 -
18.10.
Signatures; counterparts
- 47 -
18.11.
Governing law
- 47 -
18.12.
Arbitration
- 47 -
18.13.
No brokers
- 48 -
18.14.
Equitable Remedies
- 48 -

 
 
4

--------------------------------------------------------------------------------

 
 
Schedules


Schedule 0.1
Seller Power of Attorney
Schedule 0.2
Form of Promissory Note
Schedule 4.1.(c)
Lease Agreement
Schedule 4.2.(a)
Resignation letters
Schedule 4.2.(c)
Shareholders’ Resolution
Schedule 4.2.(d)
VI’s Personal Guarantee
Schedule 6.7.1
Latest Financial Statements
Schedule 6.9.2
Leased Real Property
Schedule 6.9.7.
Fixed assets
Schedule 6.13.1.
Intellectual Properties Rights
Schedule 6.13.2
Registered Intellectual Property Rights
Schedule 6.14.1
Contracts
Schedule 6.14.2
Acceleration; Termination
Schedule 6.16.2
Insurance
Schedule 6.19.1
Employees and Collaborators
Schedule 6.20.1
Top 10 Customers
Schedule 6.21.1
Top 10 Tenders for Contracts not yet awarded
Schedule 6.22.2
Terms and Conditions for the warranty of the Products
Schedule 6.24.
Contracts with financial institutions
Schedule 7.2.2.
Evidences of VIV funding

 
 
 
5

--------------------------------------------------------------------------------

 
 
Whereas


A.
DGTH owns 100% of the capital of Villa Sistemi Medicali S.p.A., a stock company
incorporated under Italian laws, whose registered office is at Via delle Azalee
3, 20090 Buccinasco (Milan), Italy, registered in the Company Register (Registro
delle Imprese) of Milan under no 10022080153 (“VSM”);



B.
VSM is a company engaged in the design and manufacturing of Medical and Dental
X-ray imaging devices;



C.
The capital of VSM is represented by no. 6,500,000 ordinary shares (the
“Shares”);



D.
On April 15, 2011, DGTH and key managers of VSM, represented by the CEO, Roberto
Daglio and by the CFO, Emilio Bruschi (the “Managers”) signed a Term Sheet
(hereinafter the “Term Sheet”) whereby they agreed upon the proposed principal
terms of a possible Management Buy Out (the “Transaction”) and to authorize the
Managers to present the investment opportunity to potential investors and
financial institutions;



E.
Managers have reached preliminary arrangements with certain investors (the
“Investors”) and financial institutions to fund the Transaction and have
disclosed to Seller the terms and conditions of said preliminary arrangements;



F.
Managers and Investors have designated VIV as Buyer of the Shares;



G.
Purpose pursued by the Parties is the transfer of the Shares to Buyer, as better
described in and in accordance with the provisions of this Agreement.



NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, promises and agreements hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and accepted, the Parties hereby agree as follows:


1.
DEFINITIONS

 
Except in case it is specifically and differently stated in this Agreement, the
following terms shall have the respective meanings set forth below.


Accounts Receivable has the meaning as defined in Article 6.10 of this
Agreement.


Acquisition Proposal has the meaning as defined in Article 13 of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 


Affiliate means, with respect to any Person a company, partnership, firm,
association, unincorporated organization or other entity currently or in the
future directly or indirectly controlling, controlled by or under common control
with such Person.


Agreement means this Share Purchase Agreement.


Break-up Fee has the meaning as defined in Article 14 of this Agreement.


Business Day means any calendar day other than Saturdays, Sundays and any other
days on which credit institutions are required or authorized by law to close in
Italy and/or New York, New York, USA.


Buyer means VIV s.r.l. as better identified in introductory part of this
Agreement.


Buyer Indemnified Parties has the meaning as defined in Article 8.2 of this
Agreement.


Buyer Warranties has the meaning as defined in Article 7 of this Agreement.


Calendar Day means any calendar day including Saturdays, Sundays and any other
days on which credit institutions are authorized to close in Italy and/or USA.


Cash Debt Balance means the balance of cash in hand and cash in bank minus
Debts.


Cash Purchase Price has the meaning as defined in Article 3.1 of this Agreement.


Closing has the meaning as defined in Article 5.1 of this Agreement.


Closing Date has the meaning as defined in Article 5.1 of this Agreement.


Collaborators means consultants, agents and other para-subordinated
collaborators of VSM.


Confidential Information has the meaning as defined in Article 16.1 of this
Agreement.


Consent means any authorization, consent, approval, filing, waiver, exemption or
other action by or notice to any Person.


Contract means a contract, agreement, lease, commitment or binding
understanding, whether oral or written, that is executed prior to or upon
Closing Date.
 
 
7

--------------------------------------------------------------------------------

 


Damages has the meaning as defined in Article 8.2 of this Agreement.


Debts means the aggregate amount of any debt balance due to financial
institutions.


Demerger is the transaction by which the Real Estate property will be separated
from industrial activities.


DGTH means DGT Holdings Corp., as better identified in introductory part of this
Agreement.


Employees has the meaning as defined in Article 6.19.1 of this Agreement.


Encumbrance means any charge, claim, community property interest, easement,
covenant, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.


Environmental Laws shall mean all or any applicable Law wherever in force
(including without limitation statute, secondary legislation, directives,
regulations, statutory guidance and codes of practice having the force of law,
civil, criminal or administrative law, any judgment, directive, order, decree,
notice, requirement of or obligation imposed by any Italian governmental public
entity (including any national, regional and local body or agency) or EU public
entity (insofar applicable on the Italian Territory) with regard to or entailing
Liability because of pollution or protection of the environment including
without limitation any Governmental Authorizations and laws relating to public
and workers' health and safety, hygiene requirements, emissions, seepages,
spillages, discharges, waste, asbestos, fire prevention, escapes, releases of,
or exposures to hazardous substances, noise, vibration, radiation, dust or odor
or otherwise relating to the release, keeping, treatment, disposal, deposit,
recycling, restoring, storage, transport or remediation of the same.


Excess Cash means the balance of cash in hand and cash in bank of VSM minus
Debts as of the Closing Date.


Fiduciary Out has the meaning as defined in Article 13(e) of this Agreement.


Financial Statements has the meaning as defined in Article 6.7.1 of this
Agreement.


GAAP means the generally accepted accounting principles in Italy set forth in
the opinions and pronouncements of the OIC (Organismo Italiano di Contabilità)
and statements and pronouncements of the IASB (International Accounting
Standards Board) or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession of Italy, which
are in effect from time to time.
 
 
8

--------------------------------------------------------------------------------

 


Go-Shop Period has the meaning as defined in Article 13(a) of this Agreement.


Governmental Authorization means any approval, consent, license, permit, waiver,
registration or other authorization issued, granted, given, made available or
otherwise required by any Governmental Entity or pursuant to Law.


Governmental Entity means any entity or authority exercising executive,
legislative, judicial, regulatory, administrative or taxing functions, located
in Italy or any other jurisdiction.


Governmental Order means any judgment, injunction, writ, order, ruling, award or
decree by any Governmental Entity or arbitrator.


ICC means the Italian Civil Code.


Income Taxes means the following taxes: IRES (Imposta sul Reddito delle Società)
and IRAP (Imposta Regionale sulle Attività Produttive).


Indemnified Party has the meaning as defined in Article 8.11 of this Agreement.


Intellectual Property Rights means (i) rights in patents, patent applications
and patentable subject matter, whether or not the subject of an application,
(ii) rights in trademarks, service marks, trade names, trade dress and other
designators of origin, registered or unregistered, (iii) rights in copyrightable
subject matter or protectable designs, registered or unregistered, (iv) trade
secrets, (v) rights in internet domain names, uniform resource locators and
e-mail addresses and (vi) all other intellectual and industrial property rights
of every kind and nature and however designated, whether arising by operation of
Law, Contract, license or otherwise.


Inventory means the inventory, including raw materials, work in progress,
supplies and finished goods.


Knowledge of Seller means the actual knowledge of John J. Quicke and Mark A.
Zorko, without independent investigation.


Latest Financial Statements has the meaning as defined in Article 6.7.1. of this
Agreement.


Law means any Italian constitution, law, decree, ordinance, regulation, statute
or treaty of any Governmental Entity.


Lease Agreement has the meaning as defined in Article 4.1.(c) of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 


Leased Real Property has the meaning as defined in Article 6.9.2 of this
Agreement.


Liability means any direct liability or obligation whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted. Indirect liabilities like for
example, incidental, consequential, and damages to the commercial reputation are
not considered as a Liability.


Litigation means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation or suit (whether civil, criminal,
administrative, investigative or informal).


Managers means Roberto Daglio and Emilio Bruschi.


Material Adverse Effect means any change, effect, event or condition,
individually or in the aggregate, that has had, or, has, a material adverse
effect on the business, assets, properties, condition (financial or otherwise)
or results of operations of VSM.


No-Shop Period Start Date has the meaning as defined in Article 13 of this
Agreement.


Ordinary Course of Business means the ordinary course of business of VSM (as
resulting from this Agreement) consistent with past custom and practice
(including with respect to quantity and frequency).


Organizational Documents refers to the following, and to any similar
documentation: (i) the articles or certificate of incorporation and the bylaws
of a corporation, (ii) the partnership agreement and any statement of
partnership of a general partnership, (iii) the limited partnership agreement
and the certificate of limited partnership of a limited partnership, (iv) the
stock company agreement and articles or certificate of formation of a stock
company, (v) any charter or similar document adopted or filed in connection with
the creation, formation or organization of a Person, and (vi) any amendment to
any of the foregoing.


Party means each of Buyer and Seller, and collectively, the “Parties”.


Person means any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, Governmental Entity or
any other entity (either public or private).


Products has the meaning as defined in Article 6.22.2 of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 


Promissory Note has the meaning as defined in Article 3.1 of this Agreement.


Purchase Price has the meaning as defined in Article 3.1 of this Agreement.


Real Property means any real property owned or leased or otherwise occupied by
VSM, as specified in this Agreement.


Registered Intellectual Property Rights means Intellectual Property Rights that
are the subject of a pending application or an issued patent, trademark,
copyright, design right or other similar registration formalizing exclusive
rights.


Repurchased Shares means, collectively, 11,652 DGTH shares currently owned by
Mr. Roberto Daglio and 16,452 DGTH shares currently owned by Mr. Emilio Bruschi.


Responsible Party has the meaning as defined in Article 8.11 of this Agreement.


Return means any return, declaration, report, estimate, information return and
statement pertaining to any Taxes.


Securities Act has the meaning as defined in Article 7.9 of this Agreement.


Seller means DGT Holdings Corp., as better identified in introductory part of
this Agreement.


Seller Indemnified Parties has the meaning as defined in Article 8.3 of this
Agreement.


Seller Warranties has the meaning as defined in Article 6 of this Agreement.


Shareholder means DGT Holdings Corp., as better identified in introductory part
of this Agreement.


Share Repurchase Agreement has the meaning as defined in Article 10.1(d) of this
Agreement.


Shares means the no. 6,500,000 ordinary shares representing the capital of VSM.


Software means computer programs or data in computerized form, whether in object
code, source code or other form.


Solvent means, with respect to any Person, that from the date of this Agreement
through the Closing Date and for a period of ninety (90) days after the Closing
Date, (a) such Person, pursuant to or within the meaning of any bankruptcy law,
shall not (i) commence a voluntary case; (ii) consent to the entry of an order
for relief against it in an involuntary case; (iii) consent to the appointment
of a custodian of it or for all or substantially all of its property; (iv) make
a general assignment for the benefit of its creditors or (v) admit in writing
its inability generally to pay its debts as the same become due and (b) a court
of competent jurisdiction shall not have entered an order or decree under any
bankruptcy law that (i) is for relief against such Person in an involuntary
case; (ii) appoints a custodian for such Person or for all or substantially all
of its property or (iii) orders the liquidation of such Person.
 
 
11

--------------------------------------------------------------------------------

 
 
SRA Closing has the meaning as defined in Article 10.1(d) of this Agreement.


Survival Period has the meaning as defined in Article 8.1 of this Agreement.


Taxes means all tax Liabilities, whether actual, deferred or accrued and
wherever payable (whether in Italy or abroad) - in respect of Income Taxes, VAT,
any turn over or cost related taxes, withholding taxes, capital taxes, stamp
duties, pay-roll taxes, social security contributions and taxes, property taxes
and any other taxes, duties or charges, including interest, penalties or fines
related thereto.


Transfer means the sale and purchase of the Shares, to be executed by the
endorsement of the Shares in favor of the Buyer, in front of a Notary Public or
a bank, at Closing, pursuant to Article 2355 of the ICC.


Tenders means any tender procedure for the public or private adjudication of
Contracts.


VI means Villa Immobiliare Srl an Italian limited liability company with
registered office located in Milan, at 26 Viale Filippetti, VAT No. [___].


VIV means VIV s.r.l. as better identified in introductory part of this
Agreement.


VSM means Villa Sistemi Medicali S.p.A., as better identified in the
introductory part of this Agreement.


2.
PURCHASE AND SALE OF THE SHARES

 
On the terms and subject to the conditions set forth in this Agreement, at the
Closing, DGTH hereby agrees to sell to Buyer, and Buyer hereby agrees to buy
from DGTH the Shares, against the payment of the Purchase Price pursuant to
Article 3 hereof, being understood that the legal title (diritto di proprietà)
to the Shares shall be transferred from Seller to Buyer on the Closing Date by
executing the Transfer.


3.
PURCHASE PRICE

 
3.1
In consideration for the Transfer of the Shares Buyer shall pay to DGTH at
Closing, (i) the aggregate amount of Euro 16,500,000 (sixteen million five
hundred thousand) in cash (the “Cash Purchase Price”), and (ii) a promissory
note in the aggregate principal amount of Euro 500,000 (five hundred thousand)
in the form of Schedule 0.2 hereto (the “Promissory Note” and, collectively with
the “Cash Purchase Price”, the “Purchase Price”).

 
 
12

--------------------------------------------------------------------------------

 
 
3.2
The Cash Purchase Price shall be paid by Buyer to DGTH in immediately available
funds by wire transfer to a bank account to be opened by Seller with Banca
Intesa. Seller shall indicate to Buyer before Closing the bank details of such
bank account and Buyer shall bear any tax, costs and expenses to be paid by the
Seller in order to open and close said bank account and to effect the wire
transfer of the Cash Purchase Price to Seller’s bank account in the United
States of America.



4.
CLOSING FULFILLMENTS

 
4.1.
Simultaneously with the Closing, Seller shall have caused VSM to and VSM shall:



 
a)
distribute dividends in order to transfer to the Seller all the Excess Cash;



 
b)
complete the Demerger; and



 
c)
enter into a 12 years (6 plus 6) lease agreement for the lease of the entire
premises located at Via delle Azalee, 3, Buccinasco (Milan) Italy 20090. The
lease agreement shall be substantially in the form set out in Schedule 4.1.(c)
(the “Lease Agreement”).



4.2.           At the Closing, the Seller shall:


 
a)
cause the VSM directors Mr. John Quicke, Mr. James Risher and Mr. James Robert
Henderson to resign and use its commercially reasonable efforts to cause the
statutory auditors of VSM to resign with effect as of the Closing Date and to
deliver to Buyer their resignation letters in the form set out in Schedule
4.2.(a);



 
b)
cause a shareholders’ meeting of VSM resolving on the appointment of new
corporate bodies of VSM, as instructed by the Buyer. The Buyer shall provide
DGTH with a list of the directors and of the statutory auditors at least five
(5) Business Days before the Closing Date;



 
c)
cause a shareholders’ meeting of  VSM resolving to discharge the former members
of the corporate bodies from any responsibility vis-à-vis VSM and its
shareholders substantially in the form of the draft resolution set out in
Schedule 4.2.(c).

 
 
13

--------------------------------------------------------------------------------

 
 
 
d)
cause VI to issue in favor of the Buyer a personal guarantee to secure the
fulfillment of Seller’s indemnification obligations under Article 8 below
substantially in the form of the draft attached hereto as Schedule 4.2.(d).



4.3.           At Closing, the Buyer shall:


 
a)
cause the VSM directors Mr. Roberto Daglio, and Mr. Emilio Bruschi to resign
from their office as directors with effect as of the Closing Date and to deliver
to Buyer their resignation letters in the form set out in Schedule 4.2.(a).



5.
CLOSING

 
5.1
Upon fulfillment of the conditions precedent set forth in Article 10, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place on November 3, 2011 (the “Closing Date”) in Milan at the offices of
Mediocredito Italiano. The Closing will be effective as of the close of business
on the Closing Date.



5.2
It is agreed, also for the purposes of Article 1460 of ICC, that all actions and
transactions listed in Articles 4 and 5 hereof constitute collectively the
Closing and shall be regarded as one and a single transaction so that, at the
option of the Party having an interest in the carrying out of any specific
action or transaction, no action or transaction shall be deemed to have taken
place if and until all other actions and transactions constituting the Closing
shall have taken place as provided in this Agreement.



5.3
In addition to any other action to be taken and to any other instrument to be
executed and/or delivered pursuant to this Agreement, at the Closing:



5.3.1.           Seller and Buyer shall:


 
a)
execute the Transfer of the Shares and execute and/or deliver all other
documents and instruments required to be executed or delivered under this
Agreement and take any and all actions which are necessary, under applicable
law, to transfer from the Seller to the Buyer the full, effective and
unrestricted title to the Shares;



5.3.2.           Buyer shall:


 
a)
pay to Seller the Cash Purchase Price and execute and deliver to Seller the
Promissory Note, in each case as set forth under Article 3 hereof;



 
b)
execute and deliver or cause to be executed and delivered such other instruments
and documents as may be necessary, under applicable law or as Seller shall
reasonably request, to otherwise properly effect the purposes of this Agreement;

 
 
14

--------------------------------------------------------------------------------

 
 
 
c)
pay or cause to be paid the appropriate entities or persons and in the
appropriate manner, 100% of any stamp, transfer or similar taxes or charges
however levied by any Governmental Entity on the transfer of the shares,
including the “fissato bollato” (if and to the extent due) to be incurred in
relation to such transfer and the notarial or bank fees relating thereto.



6.
REPRESENTATIONS AND WARRANTIES OF SELLER

 
Seller hereby makes to Buyer the representations and warranties below
(collectively, the “Seller Warranties”) as of the date hereof, unless otherwise
stated in this Agreement, and through the Closing and as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement). Each of the Seller Warranties shall be construed as a separate
Seller Warranty and (save as expressly provided to the contrary) shall not be
limited or restricted by reference to or inference from the terms of any other
Seller Warranty or any other term of this Agreement.
 
6.1
Title to Shares

 
As of the Closing Date, Seller is the beneficial owner of 100% of the Shares,
free and clear of any Encumbrance. Such Shares represent all of the issued and
outstanding capital of VSM. At Closing, Buyer will obtain good and valid legal
and beneficial title to such Shares, free and clear of any Encumbrance.
 
6.2
Power and Authority

 
Seller, and its signatories hereunder, have all necessary power and authority to
execute, deliver and perform this Agreement.
 
6.3
Incorporation

 
VSM is duly organized, validly existing and in good standing under the laws of
Italy, and has all power and authority necessary to own, lease and operate its
assets and properties and to carry on its business in all material respects as
currently conducted.
 
6.4
Capitalization

 
As of the Closing Date, the Shares are validly issued and fully paid-in and
there are no options, warrants, conversion or subscription rights, agreements,
contracts, pre-emption rights or commitments of any kind on the Shares. There
are no options, warrants, conversion or subscription rights, agreements,
contracts or commitments of any kind obligating VSM, conditionally or otherwise,
to issue or sell any new shares of capital stock, or any instrument convertible
into or exchangeable for any shares, or to repurchase or redeem any of their
shares.
 
 
15

--------------------------------------------------------------------------------

 
 
6.5
Organizational Documents

 
To the Knowledge of Seller, VSM is in full compliance with all provisions of its
Organizational Documents and all books, ledgers, accounts and other financial
records are properly kept and in compliance in all material respects with all
the applicable laws and regulations and are in the availability of VSM.
 
6.6
No conflict

 
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, or result in a breach
of, or constitute a default under, or give rise to a right of termination or
cancellation of or withdrawal from, the by-laws of VSM and DGTH and/or to the
Knowledge of Seller violate any judgment, order, injunction, award, decree, law,
regulation, or instrument by which VSM, the Seller and the Buyer are bound.
 
6.7
Financial Statements

 
6.7.1
The official financial statements of VSM as at June 30, 2011 are attached hereto
as Schedule 6.7.1. (the “Latest Financial Statements”). To the Knowledge of
Seller, VSM’s official financial statements at June 30, 2011 and for the
previous three years (together with the Latest Financial Statements, the
“Financial Statements”), have been drawn up in compliance in all material
respects with the legal provisions currently in force and GAAP, which have been
applied in a consistent and standard manner, and represent truly and accurately
the financial position and the profit or loss position in all material respects
for the period to which they relate.



6.7.2
To the Knowledge of Seller, the mandatory accounting books, registries and
records of VSM are complete, correct and updated and have been kept pursuant to
the applicable Laws and in compliance with correct corporate and business
practice in each case in all material respects.



6.7.3
To the Knowledge of Seller, the Financial Statements:



 
a)
give a true and fair view of the financial position and state of affairs of VSM
in all material respects and have been drawn up in compliance with GAAP and all
the applicable Italian Corporate and Tax Laws;



 
b)
are not affected by inconsistencies of accounting practices, by the inclusion of
material non-recurring items of income or expenditure, by transactions entered
into otherwise than on normal commercial terms or by any other factors rendering
the result for exceptionally high or low, unless otherwise expressly stated
therein.

 
6.8
Absence of Undisclosed Liabilities

 
To the Knowledge of Seller, as of the Closing Date, VSM will have no
Liabilities, whether or not GAAP would require the same to be included in the
Financial Statements, other than those reflected and adequately discharged in
the Latest Financial Statements in accordance with GAAP and other than those
incurred as a result of the Ordinary Course of Business up to the Closing Date.
 
 
16

--------------------------------------------------------------------------------

 
 
6.9
Property

 
6.9.1
VSM, after completion of the Demerger, will not own any Real Property.



6.9.2
As of the Closing Date, the real property listed on Schedule 6.9.2 as being
leased by VSM (the “Leased Real Property”) is in full force and effect, and VSM
holds a valid and existing leasehold interest, free of any Encumbrance, under
the lease for the term indicated in the Lease Agreement.



6.9.3
To the Knowledge of Seller, the Leased Real Property is in compliance with the
applicable Laws, Governmental Orders and Governmental Authorizations.



6.9.4
To the Knowledge of Seller, the use of the Leased Real Property is in compliance
with the applicable Laws.



6.9.5
To the Knowledge of Seller, there are no claims, proceedings (including
expropriation proceedings) or investigation of any kind, notified to the owner,
pending or threatened before any court or Governmental Entity or before any
arbitrator of any nature regarding the Leased Real Property, as well as any
Governmental Authorization that have been issued by any competent authority with
respect to the Leased Real Properties which could have a material adverse effect
on their use by VSM.



6.9.6
As of the Closing Date, VSM has good and marketable title to, or a valid
leasehold interest in, the machinery, equipment and other tangible assets and
properties used by it, located on its premises or shown in the Latest Financial
Statements, free and clear of any Encumbrances, except for properties and assets
disposed of in the Ordinary Course of Business and in compliance with the
provisions of Article 9 hereof since the date of the Latest Financial Statement.



6.9.7
To the Knowledge of Seller, the fixed asset list attached as Schedule 6.9.7
includes all machinery, equipment and other tangible assets and properties of
VSM as of the Closing Date.



6.9.8
As of the Closing Date, VSM owns or leases all of the assets, tangible and
intangible, of any nature whatsoever, necessary to operate its business in the
manner currently operated.

 
 
17

--------------------------------------------------------------------------------

 
 
6.10
Accounts Receivable

 
All notes and accounts receivable of VSM (the “Accounts Receivable”) are
reflected properly on its books of account, are valid, have arisen from bona
fide transactions in the Ordinary Course of Business.
 
6.11
Inventory

 
The Inventory of VSM consists of items of a quality and quantity usable and,
with respect to finished goods only, salable in the Ordinary Course of Business.
 
6.12
Tax Matters

 
6.12.1
To the Knowledge of Seller, VSM has duly and accurately complied with any Tax
provision and Law, from time to time applicable.



6.12.2
To the Knowledge of Seller, VSM has timely filed each Return, report, form and
other documentation required to be filed or sent by it in respect of any Taxes,
or required to be filed or sent by it by any Governmental Entity, each of which
was correctly drawn up, in terms of both contents and format, completed and
accurately reflecting any liability for Taxes of VSM covered by such Return. The
quantity and type of information provided in the Returns set out above are
complete, truthful and correct in all material respects.



6.12.3
To the Knowledge of Seller, VSM has timely and fully paid any and all Taxes,
either direct or indirect, penalty, interest and amount due and payable for all
Tax periods or portions thereof whether or not shown on such Returns other than
any Taxes being contested in good faith.



6.12.4
VSM has established a provision for Taxes in its books of account which is
sufficient in all material respects for the payment of all liabilities for Taxes
for which VSM is liable, and includes in all material respects full provisions
for deferred Tax liabilities in accordance with GAAP.



6.12.5
To the Knowledge of Seller, VSM has fully complied with all applicable Laws
relating to the withholding of Taxes and the payment thereof.



6.12.6
There are no Encumbrances for Taxes upon any assets of VSM.



6.12.7
No outstanding Tax assessments or requests of information of any kind whatsoever
have been notified or anticipated to VSM by any Governmental Entity, nor have
tax inspections of any kind whatsoever been notified or anticipated, nor
inspections, assessments or requests of information are expected to be notified
or anticipated.



6.12.8
To the Knowledge of Seller, no previous circumstances exist on the basis of
which Tax assessments in relation to VSM can be founded or demands for payment
can be made against VSM relating to any taxable event occurred prior to the
Closing Date.

 
 
18

--------------------------------------------------------------------------------

 
 
6.12.9
VSM has evidence of payment for all Taxes paid or accrued prior to the date
after which any action that may be brought relating to such matters is barred by
statute of limitations.

 
6.12.10
VSM does not benefit from any facilitated and/or particular tax regimes pursuant
to any legal provisions or administrative measures of any type and form
whatsoever.

 
6.12.11
VSM has not been a member of any partnership or joint venture or the holder of a
beneficial interest in any trust for any period for which the statute of
limitations for any Taxes potentially applicable as a result of such membership
or holding has not expired.

 
6.13
Intellectual Property Rights

 
6.13.1
Schedule 6.13.1 contains a complete list, as of the Closing Date, of (i) all
Intellectual Property Rights owned by VSM or otherwise used in the conduct of
its business; (ii) all licenses relating to Intellectual Property Rights granted
by VSM to third parties; and (iii) all licenses relating to Intellectual
Property Rights held by VSM as licensee.



6.13.2
As of the Closing Date, VSM is the sole legal owner of the Registered
Intellectual Property Rights listed in Schedule 6.13.2.



6.13.3
As of the Closing Date, VSM may use such Intellectual Property Rights without
the payment of any further license fee, royalty or similar charge.



6.13.4
No act has been done or omitted to be done and no event has occurred or is
likely to occur which may render any of such Registered Intellectual Property
Rights subject to revocation, compulsory license, cancellation, disposal, lease,
donation, transfer or amendment or may prevent the grant or registration of a
valid intellectual property right pursuant to a pending application.



6.13.5
As of the Closing Date, VSM owns or has the right to use all Intellectual
Property Rights sufficient to carry on its business in the way it is now carried
on.



6.13.6
To the Knowledge of Seller, there is no claim of any Person or any proceeding
pending or threatened which relates to any of the Intellectual Property Rights.



6.13.7
To the Knowledge of Seller, there exists no actual or threatened infringement by
any third party of any Intellectual Property Rights held or used by VSM
(including misuse of confidential information) or any event likely to constitute
such an infringement, nor has VSM acquiesced in the unauthorized use by any
third party of any such Intellectual Property Rights.

 
 
19

--------------------------------------------------------------------------------

 
 
6.13.8
To the Knowledge of Seller, none of the operations of VSM infringes, or is
likely to infringe, any rights held by any third party or involve the unlicensed
use of confidential information disclosed to them in circumstances which might
entitle a third party to make a claim against VSM.



6.13.9
As of the Closing Date, no other Intellectual Property Rights other than those
otherwise owned or legally used by VSM are required for the proper performance
and continued operation by VSM as presently conducted.

 
6.14
Contracts

 
6.14.1
Except as otherwise disclosed in Schedule 6.14.1., as of the Closing Date, VSM
is not a party to any:

 
a)
Contracts in the course of being performed with Seller;

 
b)
Contracts in the course of being performed with any of its directors (to the
extent applicable) or officers (other than agreements concerning the office of
director or officer or as an employee);

 
c)
any guarantee for the obligations of third parties;

 
d)
any verbal commitment and/or understanding relating to the above.



6.14.2
In addition to the foregoing, as of the Closing Date:

 
a)
To the Knowledge of Seller, each of the Contracts is in full force and effect
and is the valid and binding obligation of VSM, which is a party thereto in
accordance with its respective terms;

 
b)
To the Knowledge of Seller, any party thereto is not in breach of or in default
under any of the Contracts and no event has occurred that, with the consummation
of the transaction contemplated in this Agreement, or both, would (i) constitute
such a breach or default, or (ii) entitle any party thereto to accelerate,
renegotiate or terminate, or receive any payment under, any of the Contracts;

 
c)
To the Knowledge of Seller, the validity or enforceability of none of the
Contracts has been legally contested or questioned;

 
d)
Except as set forth on Schedule 6.14.2, as a consequence of the transactions
contemplated by this Agreement none of the parties to the Contracts will be
entitled to exercise its right of termination, acceleration, payment or
renegotiation of, or under, any of the Contracts;

 
e)
To the Knowledge of Seller, none of the Contracts violates any provision of any
applicable Laws, Governmental Orders or Governmental Authorizations;

 
f)
To the Knowledge of Seller, all the Contracts have been concluded under normal
market conditions, without any preferential conditions or exceptional discounts,
in accordance with normal commercial practice;

 
g)
To the Knowledge of Seller, VSM is not subject to any Contract not to compete or
other restrictive covenant, which purports to limit in any respect the manner or
the territory in which VSM is entitled to conduct all or any portion of their
activity.

 
 
20

--------------------------------------------------------------------------------

 
 
6.15
Litigation

 
6.15.1
No Litigation is pending or, to the Knowledge of Seller is threatened against
VSM and to the Knowledge of Seller there is no basis for any Litigation against
VSM. VSM is not subject to any outstanding Governmental Order.



6.15.2
No investigation, inquiry or assessment by Governmental Entities concerning VSM
is in progress or to the Knowledge of Seller pending and to the Knowledge of
Seller there is no circumstance which is likely to give rise to any such
investigation, inquiry or assessment.

 
6.16
Insurance

 
6.16.1
VSM has at all times maintained insurance relating to its business as required
to carry on the business at the Closing Date.



6.16.2
Schedule 6.16.2 lists each policy of insurance in effect regarding VSM at the
Closing Date.

 
6.17
Compliance with Laws; Governmental Authorizations and Governmental Orders

 
6.17.1
VSM has complied with all applicable Laws, Governmental Authorizations and
Governmental Orders except where the failure to so comply would not have a
Material Adverse Effect. VSM is not relying on any exemption from or deferral of
any Law, Governmental Order or Governmental Authorization that might not be
available to VSM after the Closing.



6.17.2
As of the Closing Date, VSM has in full force and effect all Governmental
Authorizations necessary to conduct its business as currently conducted and own
and operate its properties.

 
6.18
Environmental Matters

 
6.18.1
To the Knowledge of Seller, no third-party environmental claim or regulatory
action is pending or threatened against VSM.

 
 
21

--------------------------------------------------------------------------------

 
 
6.18.2
To the Knowledge of Seller, all transfer, transportation or disposal of
hazardous and/or regulated materials by VSM, or its agents, have been in
compliance with applicable Environmental Laws.



6.18.3
To the Knowledge of Seller, VSM has complied with all relevant Environmental
Laws in relation to the keeping, treating, transporting, deposit, storage,
disposal or recycling of any waste at or on or arising from the Real Property.
To the Knowledge of Seller, VSM has not polluted any soil, subsoil or ground
water anywhere on the Real Property, nor intentionally consented the same to be
done.



6.18.4
To the Knowledge of Seller, VSM has not used PCBs on, at or in the Real
Property. To the Knowledge of Seller, there are not now any PCBs on, at or in
the Real Property.



6.18.5
Except for those disposal, discharge emissions, spills, seepages, releases,
escapes made in accordance with a valid Governmental Authorization and the
applicable Environmental Laws, to the Knowledge of Seller, there has been no:

 
a)
disposal or discharge of waste by VSM, or by any third party, on or from the
Real Property;

 
b)
emissions, spills, seepages, releases, escapes or discharges by VSM, or by any
third party, from the Real Property into any controlled waters or into any
drain, sewer, septic system, waste treatment, storage or disposal systems
servicing or located on the Real Property in breach of the Laws applicable;

 
c)
emissions, releases, escapes or discharges by VSM, or by any third party, into
the atmosphere from the Real Property or from any plant, equipment or facilities
located at the Real Property, in breach of the Laws applicable.

 
6.18.6.
Except in accordance with applicable Law and Environmental Law, to the Knowledge
of Seller there is no contamination of any soil, subsoil, or groundwater
underneath or in the vicinity of the Real Property caused by VSM.

 
6.18.7.
To the Knowledge of Seller, with respect to land in the previous ownership or
use by VSM, if any, VSM has caused no pollution or material environmental damage
on such land or has caused no pollution or material environmental damage to the
surrounding area and there is no written request on VSM to clean up such land,
nor any pending action or written threat of action with respect to environmental
damage on or arising from such land.

 
6.18.8.
To the Knowledge of Seller, VSM has complied with the material requirements of
all Environmental Laws relating to radioactive substances or materials and has
no outstanding obligations under those Environmental Laws.

 
 
22

--------------------------------------------------------------------------------

 
 
6.18.9.
To the Knowledge of Seller, VSM has not, over the ten years preceding the date
of this Agreement, received any written notice alleging or specifying any breach
of or liability under any Environmental Laws and there are no written claims
pending or written threatened actions with respect to any breach or alleged
breach of or liability under any Environmental Laws.

 
6.18.10.
To the Knowledge of Seller, there are no pending or threatened claims or actions
concerning contamination, decontamination or other remediation of the Real
Property, or concerning employee of VSM exposure to any product, material,
substance, waste, hazard or contamination whatsoever.

 
6.19.
Employees/Consultants/Agents

 
6.19.1.
Schedule 6.19.1 is a complete list of the managers (dirigenti) and employees
(dipendenti) of VSM (the “Employees”) and Collaborators.

 
6.19.2.
To the Knowledge of Seller, there is no person, other than those listed in
Schedule 6.19.1, who could be entitled to claim against VSM the qualification of
Employee or Collaborator. To the Knowledge of Seller, none of the Employees is
entitled to claim a different qualification vis-à-vis VSM and such different
qualification cannot be lawfully claimed by social security entities.

 
6.19.3.
To the Knowledge of Seller, no Employee and no Collaborator has communicated to
VSM any plans to terminate his, her or their employment, in particular in
connection with the transactions contemplated by this Agreement. VSM is in
compliance with all applicable Laws and applicable collective bargaining
agreements (contratti collettivi di lavoro) relating to agents, employment and
employment practices and those relating to the calculation and payment of wages
(including overtime pay, maximum hours of work and child labor restrictions),
commissions, equal employment opportunity (including Laws prohibiting
discrimination and/or harassment or requiring accommodation on the basis of
race, color, national origin, religion, gender, disability, age, sexual
orientation or otherwise), affirmative action and other hiring practices,
occupational safety and health, workers’ compensation, unemployment
compensation, the payment of social security/public insurance contribution and
termination indemnities for agents as well as other Taxes, and unfair labor
practices under any applicable Law and/or collective bargaining agreements. To
the Knowledge of Seller, there are no workers’ compensation claims pending
against VSM, or any facts that would give rise to such a claim. To the Knowledge
of Seller, no Employee and no Collaborator is subject to any secrecy or
non-competition agreement or any other agreement or restriction of any kind that
would impede in any way the ability of such Employee and Collaborator to carry
out fully all activities in furtherance of the business of VSM.

 
 
23

--------------------------------------------------------------------------------

 
 
6.19.4.
To the Knowledge of Seller, the relation of any terminated former employee,
collaborator, consultant and agent of VSM has been terminated in accordance with
any applicable Contract terms and Law; to the Knowledge of Seller, VSM does not
have any Liability under any applicable Contract and Law toward any such
terminated employee, collaborator, consultant and agent. The transactions
contemplated by this Agreement will not cause VSM to incur or suffer any further
Liability relating to, or obligation to pay, severance, termination or other
payment to any Person.

 
6.19.5.
VSM has not made any loans to any Employee.

 
6.19.6.
No Litigation is pending or, to the Knowledge of Seller, threatened respecting
or involving any applicant for employment, any current employee or any former
employee, or any class of the foregoing, and there is no reasonable basis for
any such Litigation.

 
6.19.7.
The employment relationships with the Employees are governed by the applicable
Laws and regulation as well as by the National Collective Bargaining Agreement
for Employees Metalworking Companies and by the National Collective Bargaining
Agreement for Managers of Industrial Companies, and no shop agreement is
currently in force or is being negotiated.

 
6.19.8.
VSM has paid in full to all employees, collaborators, consultants and agents
(including payments made to the relevant funds) all wages, salaries,
compensations, bonuses, commissions, termination indemnities/payment and other
labor charges, and has fully reserved in its books of account all amounts for
such wages, salaries, compensations, bonuses, commissions, termination
indemnities/payment and other labor charges due but not yet payable to such
employees, collaborators, consultants and agents (including payments made to the
relevant funds).

 
6.20.
Customers

 
6.20.1.
Schedule 6.20.1 lists the top 10 customers of VSM in terms of net sales for the
last fiscal year.

 
 
24

--------------------------------------------------------------------------------

 
 
6.20.2.
To the Knowledge of Seller, no Person listed on Schedule 6.20.1 above has
indicated that it will stop or decrease the rate of business done with VSM.

 
6.21.
Tenders

 
6.21.1.
Schedule 6.21.1 lists the top 10 Tenders/offers for which the Contract has not
been awarded yet.

 
6.22.
Product Liability

 
6.22.1.
VSM is insured against the risk of product liability in accordance with the
product liability insurance policy attached hereto as Schedule 6.16.2.

 
6.22.2.
Schedule 6.22.2. sets forth the terms and conditions of the warranty given by
VSM for the products marketed and/or sold by VSM (the “Products”). To the
Knowledge of Seller, VSM has not received any claims stating that the Products
are defective, are not suitable for their purpose or have caused or contributed
to damage or personal injury. VSM has no other agreement or commitment of any
kind with third parties in respect of the Products, including but not limited to
“in field” services to be performed free of charge or at a rate below fair
market value.

 
6.23.
Guarantees

 
6.23.1.
VSM has not issued nor has any obligation to issue up until the Closing Date,
any guarantee, suretyship, letter of patronage or warranties.

 
6.23.2.
There are no guarantees of any nature given by any Person in favor of VSM with
respect to VSM’s business.

 
6.24.
Banks/Loans/Financing

 
Schedule 6.24 lists all bank loans, credit facilities, bank debts and any
agreements with banks and financial institutions, of VSM; all Contracts relating
to the foregoing are valid, binding and in full force and effect and have not
been amended or modified. VSM is not in material default, and no notice of
alleged default has been received under any such Contract; no party to any such
contract or agreement is in material default or alleged to be in default
thereunder, and there is no condition or event that, after notice or lapse of
time or both, would constitute a default by any party thereto.
 
6.25.
Inter-company Contracts

 
As of the Closing Date, no Contract between VSM on the one side, and Seller
and/or Seller’s Affiliate, on the other side, shall be in force.
 
 
25

--------------------------------------------------------------------------------

 
 
6.26 No other Representations and Warranties.


The Representations and Warranties of Seller contained in this Agreement are in
lieu of all other representations and warranties however provided under any
applicable law and constitute all of the representations and warranties made by
Seller in connection with the purchase of the Shares and in general with the
Transaction contemplated in this Agreement.


In particular, except for the representations and warranties contained in this
Article 6, Seller does not make any representations and warranties and does
hereby disclaim any other representation and warranty, whether made by Seller or
by any of its officers, directors, employees, agents or representatives, with
respect to the execution and delivery of this Agreement or the Transaction
contemplated herein, notwithstanding the delivery or disclosure to Buyer or to
its officers, directors, employees, agents or representatives of any
documentation or other information with respect to any one or more of the
foregoing.


Without limiting the generality of the foregoing, Seller, other than as
explicitly set forth in this Article 6, makes no representations and gives no
warranties to Buyer with respect to financial projections, budgets or management
analyses and to the future profitability and financial performance of VSM.


7.
 REPRESENTATIONS AND WARRANTIES OF BUYER

 
Buyer hereby makes to Seller the representations and warranties below
(collectively, the “Buyer Warranties”) as of the date hereof, unless otherwise
stated in this Agreement, and through the Closing and as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement).  Each of the Buyer Warranties shall be construed as a separate
Buyer Warranty and (save as expressly provided to the contrary) shall not be
limited or restricted by reference to or inference from the terms of any other
Buyer Warranty or any other term of this Agreement:


7.1.
Buyer, and its signatories hereunder, have all necessary power and authority to
execute, deliver and perform this Agreement and the Promissory Note and this
Agreement has been duly executed and delivered by Buyer and constitutes a
legally valid and binding obligation on Buyer enforceable against Buyer in
accordance with its terms and the Promissory Note, when executed and delivered
by Buyer, will be duly executed and delivered and will constitute a legally
valid and binding obligation on Buyer enforceable against Buyer in accordance
with its terms;



7.2.
The execution and delivery of and the performance by Buyer of its obligations
under this Agreement and the Promissory Note will not result:



 
a)
in breach of any provision of its memorandum or articles of association;

 
b)
in a breach of, or constitute a default under, any agreement, license or other
instrument; order, judgment or decree of any court, governmental agency of
regulatory body to which it is a party or by which it is bound; applicable laws
or regulations in any relevant jurisdiction which is material in the context of
the transactions contemplated by this Agreement.

 
 
26

--------------------------------------------------------------------------------

 
 
7.2.1.
Save as provided in this Agreement, all consents, permissions, approvals and
agreements of Buyer or any third parties (including antitrust authorities) which
are necessary or desirable for Buyer to obtain in order to enter into and
perform this Agreement and the Promissory Note in accordance with their
respective terms have been obtained in writing and have been disclosed to
Seller.

 
7.2.2
Buyer has at least Euro 4,000,000 (four million) cash in hand as evidenced by
the documents collectively attached hereto as Schedule 7.2.2. and at Closing
Buyer will have sufficient funds to complete the purchase of the Shares in the
manner set out in this Agreement and to satisfy any other payment obligation
that may arise in connection with, or may be required in order to consummate the
transactions contemplated by this Agreement.

 
7.3.
The execution and delivery of this Agreement and the Promissory Note by Buyer,
the performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer of the transactions contemplated by this Agreement and the
Promissory Note, have been duly authorized by Buyer, and no other action on the
part of Buyer is necessary to authorize the execution and delivery of this
Agreement and the Promissory Note by Buyer, the performance by Buyer of its
obligations hereunder and thereunder or the consummation by Buyer of the
transactions contemplated by this Agreement and the Promissory Note.



7.4.
Buyer is duly organized, validly existing and in good standing under the laws of
Italy, and has all power and authority necessary to own, lease and operate its
assets and properties and to carry on its business in all material respects as
currently conducted.



7.5.
As of the date of this Agreement (a) there are no claims, actions, suits or
proceedings, arbitral actions, governmental inquiries, criminal prosecutions or
other investigations pending against Buyer or any of its Affiliates, or any of
the assets or properties of Buyer or any of its Affiliates, or any of the
directors, officers or members of Buyer or any of their respective Affiliates
that would have a material adverse effect on the ability of Buyer to perform its
obligations under this Agreement or consummate the transactions contemplated by
this Agreement or the Promissory Note and (b) Buyer and its Affiliates and their
respective assets and properties are not subject to any order, judgment,
injunction, decree, stipulation or determination issued, promulgated or entered
by or with any government, any governmental entity, department, commission,
board, agency or instrumentality, and any court, tribunal, judicial or arbitral
body or self-regulatory authority that would prevent Buyer from performing its
obligations under this Agreement or the Promissory Note or consummating the
transactions contemplated by this Agreement or the Promissory Note.

 
 
27

--------------------------------------------------------------------------------

 
 
7.6.
Buyer is, and immediately after the consummation of the transactions
contemplated by this Agreement and the Promissory Note, Buyer will be Solvent.



7.7.
No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon any arrangements made by or on behalf of Buyer or any of
its Affiliates.



7.8.
Buyer has had an opportunity to discuss the business, operations and finances of
VSM with DGTH’s directors, officers, employees, agents, representatives and
Affiliates, and has had an opportunity to inspect the facilities of VSM. Buyer
has had the opportunity to conduct its own independent investigation of VSM and
has been furnished with all information, documents and other material relating
to VSM, and its business, operations and finances, that Buyer has requested and
that it deemed necessary or useful to request.  As of the date of this
Agreement, and as of the Closing Date, Buyer represents and warrants that it has
no knowledge of the existence or nonexistence or occurrence or nonoccurrence of
any event, condition or circumstance the existence, nonexistence, occurrence or
nonoccurrence of which would cause any Seller Warranty contained in this
Agreement to be untrue or inaccurate in any respect.



7.9.
Buyer is not acquiring the Shares with a view to or for sale in connection with
any distribution thereof within the meaning of the U.S. Securities Act of 1933,
as amended (the “Securities Act”).  Each holder of equity interests in Buyer (a)
is either (i) an “accredited investor” (as defined in Regulation D under the
Securities Act) or (ii) not a “U.S. person” (as defined in Regulation S under
the Securities Act) and (b) is able to bear the economic risk of its investment
in the Shares.



7.10.
Buyer hereby declares and states that it has not been induced by and has not
relied upon any representation, warranty or statement, whether express or
implied, made by Seller or any agent, employee, attorney or other representative
of Seller or by any other Person representing or purporting to represent Seller,
that are not set forth in this Agreement, whether or not any such
representations, warranties or statements were made in writing or orally, and
none of Seller or any agent, employee, attorney or other representative of
Seller or other Person shall have or be subject to any liability to Buyer or any
Person resulting from the distribution to Buyer or from Buyer’s use of, any such
information or documentation made available by Seller to Buyer with respect to
the Transaction contemplated in this Agreement.

 
 
28

--------------------------------------------------------------------------------

 
 
8.
INDEMNIFICATION

 
8.1.
Except as otherwise provided for in Article 8.6 below, the Seller Warranties and
the Buyer Warranties contained herein shall survive the Closing for a period of
twelve (12) months following the Closing Date (the “Survival Period”).  The
covenants of the Seller and Buyer contained herein that by their terms are to be
performed at or prior to the Closing shall expire at the Closing.  Except as
otherwise provided in this Agreement, the parties hereto intend to shorten the
statute of limitations and agree that no claims or causes of action may be
brought against Seller or Buyer based upon, directly or indirectly, any of the
Seller Warranties, Buyer Warranties or covenants of Seller or Buyer contained in
this Agreement after the Survival Period.



8.2.
Subsequent to the Closing, and subject to the terms and conditions of this
Article 8, Seller shall indemnify Buyer, its Affiliates and each of their
respective officers, directors, employees, stockholders, partners, members and
agents, as the case may be (collectively, the “Buyer Indemnified Parties”),
against, and hold each of the Buyer Indemnified Parties harmless from any actual
damages, claims, losses, costs, liabilities or expenses (including reasonable
attorneys’ fees and expenses) (“Damages”) incurred by Buyer Indemnified Parties
arising out of or in connection with (i) any failure of any Seller Warranty to
be true and correct as of the date of this Agreement or (ii) any breach or
non-performance by Seller of any of its covenants or agreements contained in
this Agreement that by their terms are to be performed after the Closing.  No
Buyer Indemnified Party shall be entitled to recover more than once for the same
Damages indemnified pursuant to this Section 8.2.



8.3.
Subsequent to the Closing, and subject to the terms and conditions of this
Article 8, Buyer shall indemnify Seller, its Affiliates and each of their
respective officers, directors, employees, stockholders, partners, members and
agents, as the case may be (collectively, the “Seller Indemnified Parties”),
against, and hold each of the Seller Indemnified Parties harmless from, any
Damages incurred by Seller Indemnified Parties arising out of or in connection
with (i) any failure of any Buyer Warranty to be true and correct as of the date
of this Agreement or (ii) any breach or non-performance by Buyer of any of its
covenants or agreements that by their terms are to be performed after the
Closing.  No Seller Indemnified Party shall be entitled to recover more than
once for the same Damages indemnified pursuant to this Section 8.3.

 
 
29

--------------------------------------------------------------------------------

 
 
8.4.
No Buyer Indemnified Party or Seller Indemnified Party shall be entitled to
recover under this Agreement any Damages to the extent such Damages consist of
or are based upon punitive, consequential, special or indirect damages,
including diminution in value or lost profits.



8.5.
Notwithstanding anything herein to the contrary, Buyer and Seller acknowledge
and agree that the remedies provided in this Article 8 shall be the sole and
exclusive remedies of the parties hereto and their respective Affiliates after
the Closing in connection with the transactions contemplated by this Agreement
and shall be in lieu of any other remedies that may be available under any other
agreement or pursuant to any statutory or common law with respect to any Damages
of any kind or nature incurred directly or indirectly resulting from or arising
out of this Agreement or the transactions contemplated hereby.  Each party
hereby waives any provision of any applicable Law to the extent that it would
limit or restrict the agreement contained in this Article 8.5.



8.6.
Notwithstanding anything herein to the contrary, in no event will Seller be
responsible to the Buyer in respect of:



 
a)
any Liability of Seller under Article 6 hereof (other than Liability concerning
Title to the Shares, Taxes, Labor, including agency relationships, and social
security matters), which is notified to Seller later than 12 months and ten (10)
Business Days from the Closing Date;

 
b)
any Liability of Seller under Article 6 hereof concerning Title to the Shares,
Taxes, Labor, including agency relationships, and social security matters,
contained in this Agreement which is notified to Seller  later than ten (10)
Business Days following the date on which any claim by the competent authorities
or other interested party or parties in respect of matters covered by such
Seller Warranties is finally barred by statute of limitations;

 
c)
notwithstanding the provisions of sub-paragraphs a) and b) above, in respect of
any actual or alleged Liability of Seller under Article 6 hereof notified to
Seller prior to the expiration of the above mentioned terms, Seller’s obligation
under Article 6 hereof shall survive the expiration of the time limits until the
final definition of the claim (i.e. waiver, acceptance or settlement of the
claim or final and binding decision thereupon);

 
d)
any Liability of Seller which is notified to Seller within 60 (sixty) days after
Buyer or VSM having knowledge of it;

 
e)
any Liability of Seller under subparagraphs a) and b) above which, cumulated
with any other liability, does not exceed Euro 500,000 (five hundred thousand)
being this amount considered as an exemption;

 
f)
any Liability or breach or violation of any Seller Warranties that was actually
known by Buyer or Managers upon execution of this Agreement.

 
 
30

--------------------------------------------------------------------------------

 
 
8.7.
Furthermore, the Liability of Seller shall also be calculated deducting: a) any
fiscal benefit and/or tax deduction – if and to the extent the benefit or tax
deduction is specifically connected with such Liability - in favor of Buyer or
VSM, due to the Liability incurred, and b) any overstatement of the value of
liabilities shown in the Latest Financial Statements, and c) any indemnification
VSM received from third parties (e.g., but not limited to, insurance companies)
in connection with the above Liabilities. Buyer shall cause VSM to diligently
seek from third parties any recovery useful or necessary for diminish the
Liabilities.



8.8.
Sellers’s Liability under this Article 8 hereof shall not be limited or affected
by the Closing. In any case the aggregate liability of Seller under this Article
8 shall not exceed the aggregate amount of Euro 3,000,000 (three million).



8.9.
Notwithstanding anything herein to the contrary, in no event will Buyer be
responsible to the Seller in respect of:



a)           any Liability of Buyer under Article 7 hereof, which is notified to
Seller later than ten (10) Business Days from the Closing Date;
b)           notwithstanding the provisions of sub-paragraph a) above, in
respect of any actual or alleged Liability of Buyer under Article 7 hereof
notified to Buyer prior to the expiration of the above mentioned terms, Buyer’s
obligation under Article 7 hereof shall survive the expiration of the time
limits until the final definition of the claim (i.e. waiver, acceptance or
settlement of the claim or final and binding decision thereupon);
c)           any Liability or breach or violation of any Buyer Warranties that
was actually known by Seller upon execution of this Agreement.


8.10.
Buyer’s Liability under this Article 8 hereof shall not be limited or affected
by the Closing. Buyer’s aggregate liability under this Article 8 shall not
exceed the aggregate amount of Euro 500,000 (five hundred thousand).



8.11.
With reference to third party claims, the Parties agree to conduct them as
follows. If a Party becomes aware that matters have arisen which will or are
likely to give rise to a claim for indemnification under this Article 8, such
Party seeking indemnification of the claim (the “Indemnified Party”) will:

 
 
31

--------------------------------------------------------------------------------

 
 
 
a)
immediately notify the Party obligated to indemnify such Indemnified Party (such
notified Party, the “Responsible Party”) in writing of the potential claim and
of the matters which will or are likely to give rise to such a claim;

 
b)
not make any admission of liability, agreement or compromise with any person,
body or authority in relation to the potential claim without prior written
consent of the Responsible Party;

 
c)
at all times disclose in writing to the Responsible Party all information and
documents relating to the potential claim or the matters which will or are
likely to give rise to the potential claim;

 
d)
if requested by the Responsible Party, give to the Responsible Party and its
professional advisers reasonable access to the personnel of the Indemnified
Party in order to interview the personnel; and any relevant premises, accounts,
documents and records within the power, possession or control of the Indemnified
Party in order to, at the Responsible Party’s own expense, examine and
photograph the premises and to examine, photograph and take copies of the
accounts, documents and records;

 
e)
take such action as the Responsible Party may reasonably request to avoid,
resist, contest, defend, compromise or remedy the potential claim or the matters
which will or are likely to give rise to such claim and in each case on the
basis that the Responsible Party will indemnify the Indemnified Party for all
reasonable costs incurred as a result of a request by the Responsible Party;

 
f)
in connection with any actions or proceedings relating to the matter or claim,
and subject to the Indemnified Party being indemnified for all reasonable costs
incurred, use advisers nominated by the Responsible Party and, at the
Responsible Party’s request and in its discretion, allow the Responsible Party
the exclusive conduct of or the participation in such actions or proceedings, in
each case, at the Responsible Party’s risk and expense.



8.12.
In any event, Seller will be entitled at any stage and at its sole discretion to
settle any third party assessment or claim bearing all expenses related to.



8.13.
In the event Buyer has claimed damages or any other kind of reimbursements from
Seller, Buyer will not claim (and shall cause VSM not to claim) any
indemnifications/damages against the former management or directors, in their
role as management/directors, for the same specific legal issues.



8.14.
Without prejudice to either Party’s right to unilaterally terminate this
Agreement as explicitly provided under Articles 11, 12, 13 e) below and with the
remedy set forth in Article 14 below, subject to the performance of the Parties’
respective obligations under Articles 4 and 5 above after the Closing Date, no
Party hereto shall be liable or responsible in any manner whatsoever (excluding
for tort) to the other Party or Parties, whether for indemnification or
otherwise, except for any indemnity as expressly provided in Article 8 above, it
being understood that this Agreement provides the exclusive remedy and cause of
action of the Parties hereto with respect to any matter arising out of, or in
connection with, this Agreement or any Schedule hereto.  With respect to the
subject matter of this Agreement, the Parties waive, release and agree not to
make any claim against the respective other Party, or any of such Party’s
successors or assigns or any controlling Person of such Party, under any
international, national or local law or regulation now existing or hereafter
enacted which seeks to allocate liabilities between Buyer and Seller in a
different manner than as set forth in this Agreement.

 
 
32

--------------------------------------------------------------------------------

 
 
8.15.
Without prejudice for the general provision of Art. 18.5, the Buyer can request
that indemnification amounts which are to be paid in cash and cannot be set-off
against the rent under the Real Estate Lease Agreement as provided for in the
VI’s Personal Guarantee, are paid by the Seller in a segregated bank account
indicated by the Buyer.



9.
INTERIM PERIOD

 
9.1.
Except as otherwise contemplated by this Agreement, during the period commencing
with the execution and delivery of this Agreement and terminating upon the
earlier to occur of the Closing and the termination of this Agreement pursuant
to and in accordance with its terms, Seller shall use commercially reasonable
efforts, consistent with past practices and policies, to maintain the assets and
properties of VSM in their current condition, normal wear and tear excepted, and
conduct the business of VSM only in the Ordinary Course of Business.



9.2.
Without prejudice to the provision of Article 9.1 above and except as otherwise
contemplated by this Agreement, during the period commencing with the execution
and delivery of this Agreement and terminating upon the earlier to occur of the
Closing and the termination of this Agreement pursuant to and in accordance with
its terms, Seller shall procure that none of the following matters will occur or
be undertaken without the prior written consent of Buyer:



 
a)
the amendment of the by-laws of VSM, except as may be necessary in order to
facilitate the consummation of the transactions contemplated by this Agreement;

 
b)
modification of any of the rights attached to any share in the corporate capital
of VSM or the grant or agreement to grant any option over any share in the
corporate capital of VSM or the issue of any obligations including obligations
convertible into shares;

 
c)
the transfer of the property or of any rights over any share in the corporate
capital of VSM;

 
 
33

--------------------------------------------------------------------------------

 
 
 
d)
the sale or disposal of, or the grant or termination of any rights in respect
of, any share in the corporate capital of VSM;

 
e)
except in the Ordinary Course of Business, the giving by VSM of any guarantee or
indemnity;

 
f)
except in the Ordinary Course of Business, the making of any capital commitment
by VSM;

 
g)
the acquisition or the sale by VSM of any shares and of any financial instrument
of any other company or entity or the participation by VSM in any partnership,
consortium, association or joint venture;

 
h)
the disposal of any assets for an amount lower than book value or arm’s length
value whichever is the higher;

 
i)
except in the Ordinary Course of Business, the borrowing of any money or
acceptance of any financial facility by VSM or the making or granting of any
loan or any financial facility;

 
j)
except in the Ordinary Course of Business, the creation or issue or allowing to
come into being of any Encumbrances upon or over any part of the assets of VSM
other than Encumbrances on assets or properties having an aggregate value not in
excess of Euro 50,000.00 (fifty thousand/00) or the creation or issue of any
debenture or debenture stock or the obtaining of any advance or credit in any
form, other than normal trade credit;

 
k)
the appointment of new directors of VSM except as may be required or necessary
in order to facilitate the consummation of the transactions contemplated by this
Agreement;

 
l)
the employment and/or dismissal or any change in the remuneration or terms of
employment of any director or employee of VSM other than for cause, other than
for increase of the remuneration to the employees required by any applicable Law
or by any union agreements executed before the signature of this Agreement;

 
m)
the entry into, termination, amendment or variation of any material contract
with any of VSM customers and/or distributors and/or agents and/or suppliers;

 
n)
the entry into, termination, amendment or variation of any material contract,
transactions or arrangement by VSM to which Seller is a party.



9.3.
During the period commencing with the execution and delivery of this Agreement
and terminating upon the earlier to occur of the Closing and the termination of
this Agreement pursuant to and in accordance with its terms, Buyer shall not
take, or cause to be taken, any action which would materially interfere with the
consummation of the transactions contemplated by this Agreement or materially
delay the consummation of such transactions.



9.4.
Each party to this Agreement shall use its commercially reasonable efforts to
(i) take, or cause to be taken, all appropriate action, and do, or cause to be
done, all things necessary, proper or advisable under applicable Law or
otherwise to promptly consummate and make effective the transactions
contemplated by this Agreement; (ii) obtain all authorizations, consents, orders
and approvals of, and give all notices to and make all filings with, all
Governmental Entities and other third parties that may be or become necessary
for the performance of its obligations under this Agreement and the consummation
of the transactions contemplated by this Agreement; (iii) lift or rescind any
injunction or restraining order or other order adversely affecting the ability
of the parties to this Agreement to consummate the transactions contemplated by
this Agreement and (iv) fulfill all conditions to the such party’s obligations
under this Agreement.  Each party to this Agreement shall cooperate fully with
the other parties to this Agreement in promptly seeking to obtain all such
authorizations, consents, orders and approvals, giving such notices, and making
such filings.  Notwithstanding the foregoing or anything to the contrary set
forth in this Agreement, in connection with obtaining such consents from third
parties, no party to this Agreement shall be required to make payments, commence
litigation or agree to modifications of the terms and conditions of any
agreements with third parties. The parties to this Agreement shall not take any
action that is reasonably likely to have the effect of unreasonably delaying,
impairing or impeding the receipt of any required authorizations, consents,
orders or approvals.

 
 
34

--------------------------------------------------------------------------------

 
 
9.5.
Subject to the terms and conditions provided in this Agreement, each of the
parties to this Agreement shall use its commercially reasonable efforts to
deliver, or cause to be delivered, such further certificates, instruments and
other documents, and to take, or cause to be taken, such further actions, as may
be necessary, proper or advisable under applicable Law to consummate and make
effective the transactions contemplated by this Agreement.



9.6.
a)
After the Closing, Buyer and VSM agree to provide, or cause to be provided, as
soon as reasonably practicable after written request therefor and at the
requesting Seller’s sole expense, reasonable access, during normal business
hours, to Buyer’s and VSM’s employees and to any books, records, documents,
files and correspondence in the possession or under the control of Buyer and VSM
that the Seller reasonably needs (i) to comply with reporting, disclosure,
filing or other requirements imposed on Seller (including under applicable
securities Laws) by a Governmental Entity having jurisdiction over Seller; (ii)
for use in any other judicial, regulatory, administrative or other proceeding or
in order to satisfy Tax, audit, accounting, claims, regulatory, litigation or
other similar requirements or (iii) to comply with its obligation under this
Agreement.

 
 
35

--------------------------------------------------------------------------------

 
 
 
b)
After the Closing, Buyer and VSM shall provide, or cause to be provided, to
Seller such financial and other data and information reasonably available and in
its possession (in such form as is reasonably available to it) as is reasonably
requested by Seller and necessary in order for such other party to prepare its
financial statements and reports or filings, including Tax Returns, with any
Governmental Entity.



 
c)
Except as otherwise provided herein, Buyer and VSM agree to use their reasonable
commercial efforts to retain the books, records, documents, instruments,
accounts, correspondence, writings, evidences of title and other papers relating
to the business of VSM in their respective possession or control for a
commercially reasonable period of time, consistent with their regular document
retention policies, following the Closing Date or for such longer period as may
be required by Law or until the expiration of the relevant representation or
warranty under this Agreement and any related claim of indemnification related
thereto.



 
d)
After the Closing, in the case of a legal or other proceeding (including a claim
for indemnification) between two or more of the parties or between one or more
of the parties and a third party relating to the business of VSM, this Agreement
(including any matters subject to indemnification hereunder) or the transactions
contemplated hereby, each party shall use its reasonable commercial efforts to
make available to the other party, upon written request, itself (in the case of
an individual) and, to the extent practicable, the former, current and future
officers, employees, other personnel and agents of such party as witnesses and
any books, records or other documents within its control or which it otherwise
has the ability to make available (other than materials covered by the
attorney-client privilege), to the extent that any such Person (giving
consideration to business demands of such individual party, directors, officers,
employees, other personnel and agents) or books, records or other documents may
reasonably be required in connection with any legal, administrative or other
proceeding in which a party may from time to time be involved, regardless of
whether such legal, administrative or other proceeding is a matter with respect
to which indemnification may be sought hereunder.  The requesting party shall
bear all out-of-pocket costs and expenses in connection with the foregoing.



10.
CONDITIONS TO CLOSING

 
10.1.
The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, fulfillment or written waiver by
Buyer, at or prior to the Closing, of each of the following conditions:

 
 
36

--------------------------------------------------------------------------------

 
 
 
a)
(i) The representations and warranties of Seller set forth in Article 6 that are
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, as of the Closing,
with the same force and effect as if made as of the Closing or, in the case of
representations and warranties which address matters only as of a particular
date, as of such date; (ii) the covenants and agreements set forth in this
Agreement to be performed or complied with by Seller at or prior to the Closing
shall have been performed or complied with in all material respects and (iii)
Buyer shall have received a certificate of Seller, dated as of the Closing Date,
certifying as to the matters set forth in clauses (i) and (ii) of this Article
10.1(a).



 
b)
No Governmental Entity shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal or otherwise restraining
or prohibiting the consummation of the transactions contemplated by this
Agreement.



 
c)
All consents and approvals of Governmental Entities and other third parties
necessary for consummation of the transactions contemplated by this Agreement
shall have been obtained.



 
d)
The closing (the “SRA Closing”) of the transactions in connection with the
Repurchased Shares contemplated by the share repurchase agreement dated as of
the date hereof by and among DGTH, Roberto Daglio and Emilio Bruschi (the “Share
Repurchase Agreement”) shall have occurred substantially simultaneously with the
Closing hereunder and the relevant purchase price in Euro shall have been paid
to Roberto Daglio and Emilio Bruschi in immediately available funds with value
date as of the Closing Date or before.



 
e)
The Demerger shall have been consummated.



 
f)
The Lease Agreement shall have been executed by each of the parties thereto.



10.2.
The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, fulfillment or written waiver by
Seller, at or prior to the Closing, of each of the following conditions:



 
a)
(i) The representations and warranties of Buyer set forth in Article 7 that are
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, as of the Closing,
with the same force and effect as if made as of the Closing or, in the case of
representations and warranties which address matters only as of a particular
date, as of such date; (ii) the covenants and agreements set forth in this
Agreement to be performed or complied with by Buyer at or prior to the Closing
shall have been performed or complied with in all material respects and (iii)
Seller shall have received a certificate of Buyer, dated as of the Closing Date,
certifying as to the matters set forth in clauses (i) and (ii) of this Article
10.2(a).

 
 
37

--------------------------------------------------------------------------------

 
 
 
b)
No Governmental Entity shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal or otherwise restraining
or prohibiting the consummation of the transactions contemplated by this
Agreement.



 
c)
All consents and approvals of Governmental Entities or other third parties
necessary for consummation of the transactions contemplated by this Agreement
shall have been obtained.



 
d)
The SRA Closing shall have occurred substantially simultaneously with the
Closing hereunder.



 
e)
The Demerger shall have been consummated.



 
f)
The Lease Agreement shall have been executed by each of the parties thereto.



 
g)
A dividend or dividends in order to transfer the Excess Cash (net of any
withholding tax) to DGTH shall have been distributed.



 
g)
Reimbursement shall have been made to VSM of any legal fees or expenses paid by
VSM on behalf of Buyer prior to the Closing Date in connection with the
Transaction, including, but not limited to, the Euro 20,000 (twenty thousand)
previously paid to Dr. Paolo Codega.



11.
TERMINATION

 
11.1.
This Agreement may be terminated at any time prior to the Closing:



 
a)
by the mutual written consent of Buyer and Seller;



 
b)
by either Seller, on the one hand, or Buyer, on the other hand, by written
notice to the other party if any Governmental Entity with jurisdiction over such
matters shall have issued a Governmental Order permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement, and such Governmental Order shall have become final and unappealable;
provided, however, that the terms of this Article 11.1(b) shall not be available
to any party unless such party shall have used its commercially reasonable
efforts to oppose any such Governmental Order or to have such Governmental Order
vacated or made inapplicable to the transactions contemplated by this Agreement
to which such Governmental Order relates;

 
 
38

--------------------------------------------------------------------------------

 
 
 
c)
by either Seller, on the one hand, or Buyer, on the other hand, by written
notice to the other party if the Closing shall not have occurred on or prior
to  November 3, 2011, unless the failure of the Closing to have occurred on or
prior to such date is the result of any action or inaction under this Agreement
by the party seeking to terminate this Agreement pursuant to the terms of this
Article 11.1(c); and



 
d)
by the Seller, if (i) Seller’s Board of Directors approves an Acquisition
Proposal and (ii) immediately prior to, or substantially concurrently with,
termination of this Agreement, Seller enters into a definitive agreement with
respect to such Acquisition Proposal during the Go-Shop Period or at any time
pursuant to exercise of the Fiduciary Out.



11.2.
In the event of termination of this Agreement and abandonment of the
transactions contemplated by this Agreement pursuant to and in accordance with
Article 11.1. above, this Agreement shall forthwith become void and of no
further force or effect whatsoever and there shall be no liability on the part
of any party to this Agreement, except as otherwise provided in Article 14 of
this Agreement; provided, however, that notwithstanding the foregoing, nothing
contained in this Agreement shall relieve any party to this Agreement from any
liability resulting from or arising out of any intentional, material breach of
any agreement or covenant hereunder; and provided further, that notwithstanding
the foregoing, the terms of Articles 8, 18.1., 18.2, 18.4 and 18.12 shall
survive any termination of this Agreement, whether in accordance with Article
11.1. or otherwise.



12.
WITHDRAWAL

 
12.1.
Notwithstanding anything herein to the contrary, Seller shall in any event be
entitled to withdraw and opt-out from this Agreement:



 
a)
if Seller’s Board of Directors approves an Acquisition Proposal and immediately
prior to, or substantially concurrently with, termination of this Agreement,
Seller enters into a definitive agreement with respect to such Acquisition
Proposal; or



 
b)
at any time until the 5th Calendar Day prior to the Closing Date on a purely
discretionary basis.

 
 
39

--------------------------------------------------------------------------------

 
 
12.2.
In the event of withdrawal and opting-out from this Agreement, this Agreement
shall forthwith become void and of no further force or effect whatsoever and,
except as for the payment of the Break Up Fee in accordance with Article 14,
there shall be no liability on the part of any party to this Agreement;
provided, however, that notwithstanding the foregoing, nothing contained in this
Agreement shall relieve any party to this Agreement from any liability resulting
from or arising out of any intentional, material breach of any agreement or
covenant hereunder; and provided further, that notwithstanding the foregoing,
the terms of Articles 8, 18.1., 18.2, 18.4 and 18.12 shall survive any
termination of this Agreement, whether in accordance with Article 12.1 or
otherwise.



13.
GO SHOP

 
 
a)
Notwithstanding anything in this Agreement to the contrary, during the period
beginning on the date of this Agreement and continuing until 11:59 p.m. (New
York time) on the 5th Calendar Day prior to the Closing Date (the “Go-Shop
Period”), Seller and its subsidiaries and their respective directors, officers,
employees, investment bankers, attorneys, accountants and other advisors or
representatives shall have the right to: (i) initiate, solicit and encourage any
inquiry or the making of any proposals or offers that could constitute proposals
to acquire VSM (each, an “Acquisition Proposal”), including by way of providing
access to non-public information to any person pursuant to (but only pursuant
to) a confidentiality agreement on customary terms not materially more favorable
to such person than those contained in the confidentiality agreement with Buyer
(it being understood that such confidentiality agreements need not prohibit the
making or amendment of an acquisition proposal); provided that Seller shall
promptly make available to Buyer any material non-public information concerning
VSM that Seller provides to any person given such access that was not previously
made available to Buyer, and (ii) engage or enter into, continue or otherwise
participate in any discussions or negotiations with any persons or groups of
persons with respect to any Acquisition Proposals or otherwise cooperate with or
assist or participate in, or facilitate any such inquiries, proposals,
discussions or negotiations or any effort or attempt to make any Acquisition
Proposals.



 
b)
Except as expressly permitted by this Article 13, Seller and its officers and
directors shall from 12:00 a.m. (New York time) on the 5th Calendar Day prior to
the Closing Date (the “No-Shop Period Start Date”) until the earlier of the
Closing or the termination of this Agreement in accordance with Article 11.1 or
Article 12.1, not initiate or solicit any inquiries or the making of any
proposal or offer that constitutes or could reasonably be expected to lead to an
Acquisition Proposal.

 
 
40

--------------------------------------------------------------------------------

 
 
 
c)
Notwithstanding anything in this Agreement to the contrary, at any time
following the No-Shop Period Start Date, if Seller receives an Acquisition
Proposal from any Person, Seller and its representatives may contact such Person
to clarify the terms and conditions thereof and (i) Seller and its
representatives may provide non-public information and data concerning VSM in
response to a request therefor by such Person and (ii) Seller and its
representatives may engage or participate in any discussions or negotiations
with such Person regarding such Acquisition Proposal; provided further, that,
for the avoidance of doubt, notwithstanding the occurrence of the No-Shop Period
Start Date, Seller and its representatives may continue to engage in or
otherwise participate in any discussions or negotiations regarding, or provide
any non-public information or data concerning VSM to any Person contacted by
Seller or its representatives during the Go-Shop Period.



 
d)
Nothing contained in this Article 13 shall be deemed to prohibit Seller or
Seller’s Board of Directors or any committee thereof from complying with its
disclosure obligations under U.S. Federal or state law, including without
limitation with respect to any Acquisition Proposal.



 
e)
Notwithstanding anything to the contrary set forth in this Agreement, at any
time Seller’s Board of Directors or any appropriate committee thereof may
approve, recommend or otherwise declare advisable any Acquisition Proposal
(whether such proposal is made during the Go-Shop Period or on or after the
No-Shop Period Start Date) if Seller’s Board of Directors or any appropriate
committee thereof determines in good faith that failure to do so could be
inconsistent with its fiduciary duties under applicable law. Seller may also
take action pursuant to Articles 11.1 or 12.1.  Such right described in this
Article 13(e) is referred to herein as the “Fiduciary Out”.



14.
BREAK-UP FEE

 
In the event of:


 
a)
Termination of this Agreement by Seller pursuant to Article 11.1 d);

 
b)
Withdrawal and opting-out from this Agreement by Seller pursuant to Article
12.1; or

 
c)
Exercise by Seller of the right of Fiduciary Out pursuant to Article 13 e),

 
Seller shall pay to Buyer a break-up fee of Euro 1,000,000 (one million) (the
“Break-up Fee”); provided, however, that Buyer shall not be entitled to the
Break-up Fee in any amount if Buyer has breached in any respect its obligations
under this Agreement. The Break-up Fee shall be the sole remedy for Buyer with
respect to the termination of, withdrawal and opting-out and exercise of the
right of Fiduciary Out from this Agreement by Seller and for the abandonment of
the Transaction for any reason whatsoever whether contemplated in Articles 11,
12 and 13 or not.
 
 
41

--------------------------------------------------------------------------------

 
 
The Break-up fee shall be paid to Buyer by Seller within ten (10) Business Days
from the date of termination of this Agreement.


15.
NON COMPETE

 
15.1.
As an inducement for Buyer to enter into this Agreement and as additional
consideration for the amount to be paid to Seller under this Agreement, for a
period of five years from the Closing Date, Seller will not, directly or
indirectly, including as proprietors, principals, agents, partners, officers,
directors, shareholders, members of any association, consultants or otherwise,
engage in, acquire, own or hold a business that is engaged in the field of the
sale, import and export of radiological medical and dental devices.



15.2.
If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Article is invalid or unenforceable, the court making
the determination of invalidity or unenforceability will have the power to
reduce the scope, duration or area of the term or provision, to delete specific
words or phrases or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.



15.3.
During the period from the Closing Date and up to the fifth anniversary of the
Closing Date, Seller will not employ or solicit the employment of any employee
of VSM except as authorized in writing.



16.
CONFIDENTIALITY

 
16.1.
Subsequent to the Closing, except as required by law, rule, regulation or a
Governmental Entity (including United States securities laws, rules or
regulations) Seller will keep confidential and protect, and will not, except to
its officers, directors, employees, advisors, attorneys and accountants,
divulge, allow access to or use in any way, (i) Intellectual Property Rights,
including product specifications, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current and planned research and development, current and planned manufacturing
and distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, software,
database technologies, systems, structures, architectures and data (and related
processes, formulae, compositions, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information), (ii) any and
all information concerning the business and affairs (including historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training and techniques and materials), however
documented, and (iii) any and all notes, analyses, compilations, studies,
summaries and other material containing or based, in whole or in part, on any
information included in the foregoing (the “Confidential Information”) of VSM.

 
 
42

--------------------------------------------------------------------------------

 
 
Seller acknowledges that such Confidential Information constitutes a unique and
valuable asset of VSM and represents a substantial investment of time and
expense by VSM, and that any disclosure or other use of such Confidential
Information other than for the sole benefit of VSM would be wrongful and would
cause irreparable harm to Buyer and to VSM. Seller will deliver promptly to
Buyer or destroy, at the request and option of Buyer, all tangible and
intangible embodiments (and all copies) of such Confidential Information that
are in its possession. Notwithstanding the foregoing, the retention of materials
containing or reflecting Confidential Information that are (a) automatically
generated through Seller’s data backup and/or archiving systems and that are not
readily accessible by Seller’s business personnel or (b) kept by Seller’s
counsel solely for the purpose of proving compliance with this Agreement or to
the extent required by applicable law, rule or regulation, shall not be deemed
to violate this Agreement. The foregoing obligations of confidentiality will not
apply to any Confidential Information that (i) is or subsequently becomes
generally publicly known, other than as a direct or indirect result of the
breach of this Agreement by Seller, (ii) is received from a third party without
similar restriction and without breach of this Article 16, (iii) is
independently developed by Seller without the use of such Confidential
Information, (iv) is approved for release by written authorization of Buyer, or
(v) is required by law, rule, regulation, governmental court, agency or
authority or regulatory authority to be disclosed by Seller.


16.2.
Seller acknowledges that Buyer has required that Seller makes the agreements in
this Article 16 as a condition to Buyer’s purchase of the Shares and
consummation of the transactions contemplated by this Agreement.



16.3.
In the event that Seller is requested or required (by oral question or request
for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information, Seller will notify Buyer promptly of the request or requirement so
that Buyer may seek an appropriate protective order at Buyer’s sole cost and
expense or waive compliance with the provisions of this Section. If, in the
absence of a protective order or the receipt of a waiver from Buyer, Seller are,
on the advice of counsel, compelled to disclose any Confidential Information to
any Governmental Entity, Seller may disclose the Confidential Information to
such Governmental Entity; provided, however, that Seller  will use its best
efforts to obtain, at the request and sole cost of Buyer, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed as Buyer designates.

 
 
43

--------------------------------------------------------------------------------

 
 
17.
OTHER UNDERTAKINGS

 
 
17.1.
Litigation support

 
Subsequent to the Closing, in the event and for so long as VSM is actively
contesting or defending against any Litigation in connection with any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction existing or
occurring on or prior to the Closing Date involving VSM, Seller will cooperate
in the contest or defense as long as it is possible, in connection with the
contest or defense, at the sole cost and expense of Buyer (unless and to the
extent Buyer is entitled to indemnification therefor under the terms of this
Agreement).
 
17.2.
Non-disparagement

 
Subsequent to the Closing, Seller will not take any action that is designed,
intended, or is reasonably foreseeable to have the effect of: (i) discouraging
any lessor, licensor, customer, supplier or other business associate of VSM from
maintaining the same business relationship with them after the Closing; or (ii)
damaging the reputation of VSM.


18.
MISCELLANEOUS PROVISIONS

 
 
18.1.
Press Releases and Announcements

 
Unless otherwise required by applicable Law or applicable stock exchange rules
or regulations, no party to this Agreement shall make any public announcement in
respect of this Agreement or the transactions contemplated by this Agreement, or
otherwise communicate with any news media regarding this Agreement or the
transactions contemplated by this Agreement, without the prior written consent
of the other party to this Agreement.
 
18.2.
Expenses

 
Except as otherwise expressly provided for in this Agreement:


a)
Buyer will pay all of the costs and expenses it incurs in connection with the
transactions contemplated by this Agreement (whether the transactions
contemplated by this Agreement are consummated or not), including the notaries’
fees and taxes related to the transfer of the Shares.

 
 
44

--------------------------------------------------------------------------------

 
 
b)
Except as set forth in Article 18.2(a), all costs and expenses (including all
fees and disbursements of counsel, financial advisors and accountants) incurred
in connection with the negotiation and preparation of this Agreement, the
performance of the terms of this Agreement and the consummation of the
transactions contemplated by this Agreement, shall be paid by the respective
party incurring such costs and expenses (whether the transactions contemplated
by this Agreement are consummated or not).

 
18.3.
Amendment and waiver

 
This Agreement may not be amended, a provision of this Agreement or any default,
misrepresentation or breach of warranty or agreement under this Agreement may
not be waived, and a consent may not be rendered, except in a written document
executed by the Party against which such action is sought to be enforced.
Neither the failure nor any delay by any Person in exercising any right, power
or privilege under this Agreement will operate as a waiver of such right, power
or privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. In addition,
no course of dealing between or among any Persons having any interest in this
Agreement will be deemed effective to modify or amend any part of this Agreement
or any rights or obligations of any Person under or by reason of this Agreement.
 
18.4.
Notices

 
All notices, requests, demands and other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given (i) when delivered, if personally delivered by
hand (with written confirmation of receipt), (ii) when received, if sent by a
nationally recognized overnight courier service (receipt requested), (iii) 5
Business Days after being mailed, if sent by first class registered mail, return
receipt requested, or (iv) when receipt is acknowledged by an affirmative act of
the Party receiving notice, if sent by facsimile, telecopy or other electronic
transmission device (provided that such an acknowledgement does not include an
acknowledgment generated automatically by a facsimile or telecopy machine or
other electronic transmission device). Notices, demands and communications to
Buyer and to Seller will, unless and until another address is specified in
writing, be sent to the address indicated below:
 
If to Buyer;
Dr. Roberto Daglio
Villa Sistemi Medicali S.p.A
Via delle Azalee, 3
20190 Buccinasco (Milano)
Italy
 
 
45

--------------------------------------------------------------------------------

 
 
Copy to:
Dr. Paolo Codega
Viale Filippetti, 26
20122 Milano, Italy
 
If to Seller.
DGT Holdings Corp.
100 Pine Aire Drive
Bay Shore NY 11706 USA
 
Copy to:
Olshan Grundman Frome Rosenzweig & Wolosky LLP
65 East 55th Street
New York, New York 10022
Attention:  Jeffrey Spindler, Esq.
 
Palmer Studio Legale
Via Cosimo del Fante, 4-6
20122 Milano, Italy
Attention:  Francesco Adami
 
18.5.
Assignment

 
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned by any Party to this Agreement (whether by
operation of Law or otherwise) without the prior written consent of the other
Party to this Agreement, and any purported assignment or other transfer without
such consent shall be void and unenforceable.  Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties to this Agreement and their respective permitted
successors and assigns.
 
18.6.
No third-party beneficiaries

 
This Agreement is for the sole benefit of the parties to this Agreement and
nothing expressed or referred to in this Agreement is intended to or confers any
rights, benefits or remedies of any nature whatsoever upon any Person that is
not a Party or permitted assignee of a Party to this Agreement.
 
18.7.
Severability

 
In addition to the severability provisions set forth above in this Agreement,
whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable Law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable Law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. In such cases the parties shall in good
faith supersede the invalid provision with a valid provision having the same or
a similar economic effect.
 
 
46

--------------------------------------------------------------------------------

 
 
18.8.
Complete agreement

 
This Agreement, including the Schedules, contain the complete agreement between
the Parties and supersedes any prior understandings, agreements or
representations by or between the Parties, written or oral, including, but not
limited to, the Term Sheet. The Parties mutually acknowledge that they have not
made, nor any of their respective Affiliates, representatives or agents is
making, representations, warranties, agreements, undertakings or promises except
for those expressly set forth in this Agreement, or in agreements referred to
herein that survive the execution and delivery of this Agreement. None of the
parties to this Agreement is relying on any statement, representation or
warranty, oral or written, express, implied or statutory, made by, or any
document, material or information made available to, another party to this
Agreement or such other party’s Affiliates, representatives or agents, except
for the representations and warranties set forth in this Agreement.
 
18.9.
Schedules

 
The Schedules relate only to the representations and warranties in the Article
and subsection of this Agreement to which they correspond and not to any other
representation or warranty in this Agreement. In the event of any inconsistency
between the statements in this Agreement and statements in the Schedules, the
statements in this Agreement will control and the statements in the Schedules
will be disregarded.
 
18.10.
Signatures; counterparts

 
This Agreement may be executed in one or more counterparts, any one of which
need not contain the signatures of more than one Party, but all such
counterparts taken together will constitute one and the same instrument. A
facsimile signature will be considered an original signature.
 
18.11.
Governing law

 
All issues arising out of or in relation to the interpretation, execution and
performance of this Agreement shall be construed, interpreted and governed in
accordance with the laws of the Republic of Italy.
 
18.12.
Arbitration

 
(a)
Except for obtaining relief from a court of competent jurisdiction in the form
of provisional or conservatory measures (including, without limitation,
preliminary injunctions to prevent breaches hereof), the Parties hereto
irrevocably agree that any disputes which may arise out of or in connection with
this Agreement, shall be finally settled by arbitration in Milan (Italy), by
three arbitrators appointed in accordance with the Rules of Arbitration of the
Chamber of Arbitration of Milan.

 
 
47

--------------------------------------------------------------------------------

 
 
(b)
All submissions and awards in relation to arbitration under this Agreement shall
be made in English and all arbitration proceedings and all pleadings shall be in
English. Original documents in English or Italian may be submitted as evidence
in their original language; witnesses not fluent in English may give evidence in
their native tongue (with appropriate translation into English). Original
documents in a language other than English or Italian shall be submitted as
evidence in English translation accompanied by the original or true copy
thereof.



(c)
The arbitration procedure shall be formal (rituale) and according to law (di
diritto), provided however, that (i) each Party may call upon the other to
supply the arbitrator with documents in such other Party's control relevant to
the dispute; (ii) each Party shall be entitled to present the oral testimony of
witnesses as to fact and expert witnesses; (iii) each Party shall be entitled to
question directly any witnesses who present testimony to the arbitral panel; and
(iv) at the request of either Party, a written transcript shall be made of each
hearing before the arbitral panel and shall be furnished to the Parties.



(d)
All costs of the arbitration proceedings and recovery of reasonable legal fees
and expenses incurred by the Parties in connection with the proceedings shall be
apportioned between the Parties in the proportion each Party succeeds or loses
the proceedings as determined by the arbitrators.



(e)
Any award shall be made in the currency in which the obligation would have been
paid, if the obligation with respect to which the award is made was an
obligation to pay money, or in Euro in all other cases.



(f)
Any award shall be final and not subject to appeal and the Parties hereby waive
all challenge to any award of an arbitrator under this Article 18.12.



 
18.13.
No brokers

 
Neither Party has incurred any liability for any brokerage, finder’s or similar
fees or commissions in connection with the transactions contemplated in this
Agreement the payment of which could be validly claimed to the other Parties or
VSM.
 
18.14.
Equitable Remedies

 
Each of the parties to this Agreement acknowledges and agrees that the other
parties to this Agreement would be irreparably damaged in the event that any of
the terms or provisions of this Agreement are not performed in accordance with
their specific terms or otherwise are breached.  Therefore, notwithstanding
anything to the contrary set forth in this Agreement, each of the parties to
this Agreement hereby agrees that the other parties to this Agreement shall be
entitled to an injunction or injunctions to prevent breaches of any of the terms
or provisions of this Agreement, and to enforce specifically the performance by
such first party under this Agreement, and each party to this Agreement hereby
agrees to waive the defense in any such suit that the other parties to this
Agreement have an adequate remedy at law and to interpose no opposition, legal
or otherwise, as to the propriety of injunction or specific performance as a
remedy, and hereby agrees to waive any requirement to post any bond in
connection with obtaining such relief.  The equitable remedies described in this
Article 18.14 shall be in addition to, and not in lieu of, any other remedies at
law or in equity that the parties to this Agreement may elect to pursue. The
parties to this Agreement hereby agree that irreparable Damages would occur in
the event any of the terms or provision of this Agreement required to be
performed prior to the Closing are not performed in accordance with the terms of
this Agreement and that, prior to the Closing, the parties to this Agreement
shall be entitled to specific performance of the terms of this Agreement, in
addition to any other remedy at law or in equity.


[Signature Page Follows]

 
 
48

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF,
 
the Parties have executed this Agreement
 
as of September 12, 2011
 
VIV s.r.l.
   
By:
/s/ Roberto Daglio
Signature
   
Roberto Daglio
Name
   
Sole Director
Title
       
DGT Holdings Corp.
   
By:
/s/ John J. Quicke
Signature
   
John J. Quicke
Name
   
President & CEO
Title
   
By:
/s/ Mark A. Zorko
Signature
   
Mark A. Zorko
Name
   
CFO
Title
 




 
 
49

--------------------------------------------------------------------------------

 